Carroll, J.
This is an action of contract for the breach of an agreement for the sale of real estate. The agreement was signed by the plaintiff and by the defendant’s husband, who was alleged to have acted for her with her authority. The defendant excepted to the statement of a witness that at a trial in another case between “parties other than the parties to this suit,” he heard Mrs. Thern testify “that she gave full authority to Mr. Them to do with the houses as he pleased.” Clearly this evidence was admissible: it was an acknowledgment by the defendant that her husband was authorized to act for her. Phillips v. Middlesex, 127 Mass. 262. Stone v. Stone, 191 Mass. 371, 376.
The cases of Costigan v. Lunt, 127 Mass. 354, and Jaquith v. Morrill, 204 Mass. 181, relied on by the defendant, are not in conflict with this decision.
A real estate expert, who viewed the premises about three weeks before the trial, testified as to their value. It is the contention of the defendant that this evidence was inadmissible, because it was evidence of the value of the premises at the time of the trial, and not evidence of their value at the time when the agreement was broken, — more than a year before the date of the trial. This exception must be overruled. The record does not show that the witness was permitted to testify as to the value of the premises at the time of the trial.
No other exceptions of the defendant are now argued on her brief, and we consider them waived.

Exceptions overruled.